Case 2:19-cv-00967-JDC-KK Document 1-1 Filed 07/26/19 Page 1 of 24 PagelD #: 8

 

DIVISION

30" Judicial District Court

Docket Number: 4 l GD

Michael Kotski and Jedi Kotski,
individually and on behalf of minor
children, Adelyn Grace Kotski and
Ryan A. Kotski

versus Parish of Vernon

Matthew Harter and Valiant Global

Defense Services

State of Louisiana
Filed:

 

Deputy Clerk of Court

 

Petition for Damages

Now inte court, through undersigned counsel, comes Michael Kotski and Jodi Ketski,
individually and on behalf of their mimor children, Adelyn Grace Kotski and Ryan A.
Kotski, residents of Vernon Parish, State of Louisiana, of the full age of majority, now and at
the time of the events giving rise to this litigation, hereinafter sometimes simply referred to as

“Michael,” “Jodi,” “Adelyn,” and “Ryan,” and sometimes referred to as "Petitioners," who,

with respect, represents to the court that:

Parties Plaintiff 1.

a. Michael Kotski, who currently resides and is domiciled in Vernon Parish, State of

Louisiana at 111 Warrent Court, Fort Polk, Louisiana 71459, sometimes referred to as
“Michael:”

b, Jodi Ketski, (wife of Michael Kotski) who currently resides and is domiciled in Vernon

Parish, State of Louisiana at 111 Warrent Court, Fort Polk, Louisiana 71459, sometimes
referred to as “Jedis”

c. Adelyn Grace Ketski (minor daughter of Michael and Jodi Kotski), who currently
resides and is domiciled in Vernon Parish, State of Louisiana at 111 Warrent Court, Fort
Polk, Louisiana 71459, sometimes referred to as “Adelyn;” and

d. Ryan A. Kotski (minor daughter of Michael and Jodi Kotski), who currently resides
and is domiciled in Vernon Parish, State of Louisiana at 111 Warrent Court, Fort Polk,
Louisiana 71459, sometimes referred to as “Ryan.”

Parties Defendant 2.

a. Valiant Global Defense Services, Inc., made defendant herein, hereinafter sometimes
referred to as. “Valiant,” is a foreign corporation, but authorized to do, and doing,
— business in the State of Louisiana, and may be served through its registered agent,
= Original Petition for Damages
EXHIBIT Michael Kotski, et al v. Valiant, et al
Page 1 of 7

 
Case 2:19-cv-00967-JDC-KK Document 1-1 Filed 07/26/19 Page 2 of 24 PagelD #: 9

 

Corporation Service Company, 501 Louisiana Avenue, Baton Rouge, Louisiana 70802;
and through its place of business located at Valiant Global Defense Services, Inc, A

Avenue, Fort Polk, Louisiana 71459 Petitioner, upon information and belief alleges that
Valiant Global Defense Service, Inc. is self-insured

b. Matthew B. Harter made defendant herein, and upon information and belief, is a
resident of the State of Louisiana and whose last known address is 2561 Savage Forks
Road, Leesville, Louisiana 71446, a male individual of the full age of majority, who is
only known to Petitioner as “Matthew B. Harter” upon whom service of process may be
made at the address more particularly set forth hereinabove.

3.

The exact relationship among the parties is unknown, but it is believed that Matthew B.
Harter, an employee of Valiant, was operating a 2001 Dodge 1500, owned by the Department of
the Army, which was covered by a policy or contract of liability required by the Department of
the Army, and issued to Valliant, which vehicle had been entrusted to him by Valiant, while he
was in the course and scope of his employment was involved in a collision with Michael who

was a pedestrian at the time of the collision also in the course and scope of his employment with
the Department of the Army.

Venue 4,
That venue is proper in Vernon Parish, Louisiana pursuant to Louisiana Code of Civil
Procedure Article 74, because, as hereinafter more particularly set forth, the damages were

sustained in Vernon Parish, and the negligent conduct complained of occurred in Vernon Parish,

Louisiana.
Negligence 5.

That on or about June 28, 2018, and at pertinent times prior and subsequent thereto, said
Matthew B. Harter was the operator of a 2001 Dodge 1500, the exact description being
unknown to Petitioners, except that he had been informed and, upon such information and
belief, alleges that said 2001 Dodge 1500 was owned and self-insured by Department of the
Amny, but also covered by a general or “prime” contractor’s liability policy issued to Valiant,

and then bore Government license plate “Blank.”

Original Petition for Damages
Michael Kotski, et al v. Valiant, et al
Page 2 of 7
Case 2:19-cv-00967-JDC-KK Document 1-1 Filed 07/26/19 Page 3 of 24 PagelD #: 10

 

6.

That prior to June 28, 2018, said Valiant had a policy or contract of insurance covering
said 2001 Dodge 1500, which was in full force and effect on or about June 28, 2018, by which it
contracted and agreed to assume, up to but not exceeding its limits, legal liability incurred by or
imposed upon said Valiant through the “maintenance, use and operation" of said 2001 Dodge
1500, or anyone operating said 2001 Dodge 1500 with the “knowledge, consent and/or
permission” of said Valiant.

7.

That the limits of lability of the policy or contract of insurance issued to the Valiant and
which was in fall force and effect on or about June 28, 2018, provided for $10,000,000.00
“single limits” for bodily injury in any one accident.

8.

That on or about June 28, 2018, between the hours of 5:00 am. and 6:00 a.m. Michael
was a pedestrian walking eastbound in the east bound lane of Highway 489, when Matthew B.
Harter, who was traveling in the eastbound on Highway 489, struck Michael.

9.

Michael and several others service members were attached to a convoy that had pulled to

the shoulder of Highway 489 some moments before the collision at the heart of this claim.
10,

That, at said time and at said place, it was dark with no street lights and the weather was
clear, there was nothing to hinder or limit the view of said Matthew B. Harter. The convoy was
well marked, and there were flashing beacons te notify motorist of the convey and its members
presence.

il.

That, at said time and at said place, said Matthew B. Harter failed to observe Michael

walking eastbound in the east bound lane of Highway 489 and struck Michael.
12.

That no other vehicles were involved in said accident, except those particularly set forth

hereinabove.
Original Petition for Damages
Michael Kotski, et al v. Valiant, et al
Page 3 of 7
Case 2:19-cv-00967-JDC-KK. Document 1-1 Filed 07/26/19 Page 4 of 24 PagelID #: 11

 

13.
That said accident occurred in the Parish of Vernon, State of Louisiana.
14,

That petitioner sustained personal injuries and damages in said accident, at said time and

at said place, as hereinafter more particularly set forth.
iS.
That the accident and damages which resulted therefrom to petitioners were at least

partially by the negligence and fault of said Matthew B. Harter as hereinafter more particularly

set forth:
16.
That the negligence and fault of said Matthew B. Harter consisted of the following:

in operating his vehicle in a careless manner;

In driving in an inattentive, and/or distracted state:

In failing to keep a proper lookout;

In failing to observe pedestrians and, more particularly, said Michael;

In failing to see what he could and should have seen; namely said Michael:

In failing to act as a reasonable or prudent driver would have acted under similar

circumstances taking into account the convoy on the side of the road and the

signal beacons and flashing warning lights;

g. In failing to take reasonable action to avoid or mitigate the accident, when, in the
exercise of due care, he should have had ample time, opportunity, and ability to

do so;

h. In violating the motor vehicle and traffic laws and ordinances of the State of
Louisiana, the Parish of Vernon.

rao uo op

17.

That a proximate cause of said accident, and the damages which resulted therefrom to
Michael was the negligence and fault of said Matthew B. Harter as hereinabove more
particularly set forth,

18.
That petitioner, non-exclusively, itemizes his damages, as follows:
Michael Kotski

a. For medical expenses:

1. Baynes-Jones Army Community Hospital, Fort Polk, Louisiana
2. Rapides Regional Medical Center, Alexandria, Louisiana
3. HealthSouth Rehabilitation Hospital, Alexandria, Louisiana

Original Petition for Damages
Michael Kotski, et al v. Valiant, et al
Page 4 of 7
Case 2:19-cv-00967-JDC-KK Document 1-1 Filed 07/26/19 Page 5 of 24 PagelID #: 12

 

4. Rapides Regional Ph
Louisiana

5. Rapides Orthopedic Clinic, Alexandria, Louisiana

6. San Antonio Military Treatment F acility, San Antonio, Texas

ysician Group Trauma Surgery & Critical Care, Alexandria,

b. For future medical expenses;

¢. For injuries to the bones, muscles, ligaments, tendons, nerves, and soft tissue of Michael's
head, more particularly, traumatic brain injury, traumatic subdural hemorrhage with loss of

consciousness, contusions, and headaches, resulting in insomnia, adjustment disorder and
mood disorder;

d. For injuries to the bones, muscles, ligaments, tendons, nerves, and soft tissue of Michael’s

right shoulder, more particularly, acromioclavicular joint separation, pain, contusions, and
decreased range of motion;

&. For injuries to the bones, muscles, ligaments, tendons, nerves, and soft tissue of Michael’s
left leg, more particularly, fracture of the femur shaft, fracture of the fibula shaft, fracture

of the tibia shaft, all requiring surgical intervention and decreased range of motion of the
knee;

f. For injuries to the bones, muscles, ligaments, tendons, nerves, and soft tissue of Michael’s
lungs, more particularly, contusions, and pneumothorax;

g. For injuries to the bones, muscles, ligaments, tendons, nerves, and soft tissue of Michael's
right ribs more particularly, fractures, tendemess and pain;

h. For injuries to the bones, muscles, ligaments, tendons, nerves, and soft tissue of Michael's

liver, more particularly, laceration requiring laparotomy, resulting in an open abdominal
surgical wound;

i. For injuries to the bones, muscles, ligaments, tendons, nerves, and soft tissue of Michael’s
whole body, more particularly, acute respiratory failure, requiring a tracheotomy,

dysphagia requiring a PEG placement, multiple contusions, lacerations, tenderness and
pain;

j. Permanent disabilities which will result in Michael’s severance from the U.S, Army; and

kK. For past, present, and future pain and suffering, for loss of earnings, emotional distress, and
for loss of quality of life as a result of the injuries hereinabove more particularly set forth;

Jodi Kotski, individually

a. For loss of material services, loss of love and affection, loss of companionship, loss of

support, impairment of sexual relations, loss of aid and assistance, and loss of felicity and
loss of consortium with her husband, Michael Kotski,

Michael Kotski, on behalf of minor daughter, Adelyn Grace Kotski

 

b. For loss of love and affection, loss of services and consortium of her father, Michael;

%

Michael Kotski, on behalf of minor daughter, Ryan A. Kotski

c. For loss of love and affection, loss of services and consortium of her father, Michael:

2

Original Petition for Damages
Michael Kotski, et al v. Valiant, et al
Page 5 of 7
Case 2:19-cv-00967-JDC-KK. Document 1-1 Filed 07/26/19 Page 6 of 24 PagelID #: 13

 

19,
That in accordance with the above and foregoing allegations, said Valiant and Matthew
B. Harter are justly and truly indebted, jointly and in selido, unto Petitioners in an amount to be
set by the court, which is reasonable in the premises, together with legal interest thereon from the
date of judicial demand, until paid, and for all costs of these proceedings.

Wherefore, petitioners pray:

L That there be service and citation upon Valiant Global Defense Services,
Inc.,through its registered agent, Corporation Service Company, 501
Louisiana Avenue, Baton Rouge, Louisiana 70802; and through its place
of business located at Valiant Global Defense Services, Inc., A Avene,
Fort Polk, Louisiana 71459;and

IL That there be service and citation upon Matthew B. Harter individually,
2561 Savage Forks Road, Leesville, Louisiana 71446.

Ill. That, after the lapse of all legal delays and due proceedings had, there be
judgment herein in favor of petitioners, Michael Kotski and Jodi
Kotski, individually and on behalf ef their minor children, Adelyn
Grace Kotski and Ryan A. Kotski and against defendants, Valiant
Global Defense Services, Inc. and Matthew B. Harter jointly and in
solido, in an amount which is reasonable in the premises, together with
legal interest thereon from the date of judicial demand, until paid, and for
all costs of these proceedings:

IV. That all fee of the experts called by petitioners to testify on their behalf in

the trial of this cause be fixed by this Honorable Court and assessed as
costs herein;

V. For all orders and decrees necessary, and for full, general, and equitable
relief.

By their attorneys:

SMITHADVOCATES, LLC
300 Courthouse Street (71446)
Post Office Drawer 1528

(ABOVE AED
WE net cor’

iat ul ouisiana Bar Rall #:24882
“ Trial Counsel for Plaintiffs

Original Petition for Damages
Michael Kotski, et al v. Valiant, et al
Page 6 of 7

ey THAT T
51 ATRUE ABD ©

GINALe

  
      

     
Case 2:19-cv-00967-JDC-KK Document 1-1 Filed 07/26/19 Page 7 of 24 PagelID#: 14

 

 

PLEASE SERVE:

 

L Valiant Global Defense Services, Inc.
through its agent for service of process

Corporation Service Company
301 Louisiana Avenue
Baton Rouge, Louisiana 70802

And

through its place of business

Valiant Global Defense Services, Inc.
A Avenue

Fort Polk, Louisiana 71459

2. Matthew B. Harter
an individual,

2561 Savage Forks Road
Leesville, Louisiana 71446

 

 

 

Original Petition for Damages
Michael Kotski, et al v. Valiant, et al
Page 7 of 7
Case 2:19-cv-00967-JDC-KK Document 1-1 Filed 07/26/19 Page 8 of 24 PagelID #: 15

Docket Number:

 

Michael Kotski and Jodi Kotski,
individually and on behalf of minor
children, Adelyn Grace Kotski and
Ryan A. Kotski

30" Judicial District Court

Versus Parish of Vernon

Matthew Harter and Valiant Global

Defense Services

State of Louisiana
Filed:

 

 

Deputy Clerk of Court

 

PLAINTIFF'S FIRST SET OF INTERROGATORIES
PROPOUNDED TO DEFENDANT, Matthew Harter

 

TO: Matthew Harter

2561 Savage Forks Road

Leesville, Louisiana 71446

Serve with original petition

NOW INTO COURT, through undersigned counsel, come petitioners, Michael Kotski
and Jodi Kotski, individually and on behalf of their rinor children, Adelyn Grace Kotski
and Ryan A. Ketski, who propound the following interrogatories to the defendant, Matthew
Harter. These interrogatories are to be answered by you, not your attorney, fully, completely,
and under oath, in accordance with the provisions of Louisiana Code of Civil Procedure, articles
1457, et seg. within fifteen (15) days of service hereof or within thirty (30) days, if served
concurrently with the original petition. These interrogatories are deemed continuing, and you
must supplement them, without further request by me, if any information you provide herein is
later found or believed by you to be incomplete, misleading, or erroneous. You may, of course,
consult with an attorney when answering these interrogatories, but yeu are to answer them, and
you are to certify that the answers are true, complete, and correct,

Your answers to these interrogatories are to be sworn as entirely true, entirely
complete, and factually correct to the best of your knowledge, information, and belief, in

front of a Notary Public and under oath, by you personally and nat by your atterney.

Plaintiff's First Set of Interrogatories to Harter
Michael Kotski, et al versus Valiant, et al
Page 1 of 5 pages
Case 2:19-cv-00967-JDC-KK Document 1-1 Filed 07/26/19 Page 9 of 24 PagelID #: 16

 

INTERROGATORY NO. 1:

‘iinet tsneinona te itoncnncncsene torino

Please identify yourself as the person answering these interrogatories by giving (1) your

full legal name, (2) date of birth, (3) work address, (4) home address, (5) work telephone number
and extension, (6) occupation, (7) job title, (8) a brief description of your duties, (9) your social

security number, (10) your marital status, (11) your highest level of education completed, and

(12) your drivers licerise number.

INTERROGATORY NO 2:

 

Have you read and understood the instructions to these interrogatories?

INTERROGATORY NO 3:

 

For each and every person with whom you consulted with regard to preparing your
answers to these interrogatories please indicate (1) the person’s name, (2) work address, (3) work
telephone number and extension, (4) home address, (5) relationship to you, (6) what information
was provided by each person, and (7) which interrogatory that person assisted you with. NOTE:
You do not have to disclose the content of any discussion you have had with your attorney,
but you must disclose on which interrogatories, if any, your attorney supplied the

information to you.

INTERROGATORY NO. 4:

 

Please identify the make, model, and license plate number of all automobiles owned by
you/your spouse, driven by you/your spouse, or in your household on the date of the collision
made basis for this suit and disclose the insurer and policy number of each and every policy of
insurance covering each and every vehicle listed.

INTERROGATORY NO. 5:

Were you in one of the automobiles listed in Interrogatory Number 4 at the time of the

collision? If your answer is “yes”, then please answer the following:

(A) Were you involved in the collision as a driver? If your answer is “no”, skip to
Interrogatory Number 6.

(B) Whose automobile were you in?

(C) Did you ever have permission to use the vehicle, if it is not your own?

(D) Was the automobile leased from any agency or other business?
Plaintiff's First Set of Interrogatories to Harter

Michael Kotski, et al versus Valiant, et al
Page 2 of 5 pages
Case 2:19-cv-00967-JDC-KK Document 1-1 Filed 07/26/19 Page 10 of 24 PagelD #: 17

  

(E)

Iso, please state the name, address, and telephoné’ mumberfer the leasin agedey?

(F) If the automobile was leased, do you have a written contract?

INTERROGATORY NO. 6:

Do you now, or did you at the time of the collision forming the basis for this suit, have a

homeowner’s insurance policy, a commercial general lability policy, any “liability umbrella,” or

any other policy or contract of insurance which provided coverage to you, your spouse, or your
family for any purpose? If your answer is “yes”, then please identify by carrier, policy number,
and type of each and every such policy.

INTERROGATORY NO. 7:

If you were the driver of an automobile involved in the collision which forms the basis
for this claim, please answer the following, otherwise state “not applicable” and skip to

Interrogatory Number 13:

{A) Were you “on the clock”, working, or otherwise furthering your employer’s or
any other person’s business at the time you were involved in the collision?

(B) Where had you been for the hour preceding the collision?

(C) | Where were you going when the collision occurred?

INTERROGATORY NO. 8:

 

With respect to your driver’s license, please answer the following:
(A) The state of issuance;

(B) The date of issuance:

(C) Any restrictions on your license at the time of the collision;
(D) The number of years you have been licensed;

(B) All traffic offenses currently on your driving record, or for which you have
pleaded “guilty” or “no contest” in the past five years;

(F) | Whether your driving privileges have ever been suspended, cancelled, or revoked:

(G) If so, under what circumstances your privileges were suspended, cancelled, or
revoked.

INTERROGATORY NO. 9:

 

Please list all medications for which you had valid prescriptions at the time of the

collision, regardless of whether you were taking those medications or not.

Plaintiff's First Set of Interrogatories to Harter
Michael Kotski, et al versus Valiant, et al
Page 3 of 5 pages
Case 2:19-cv-00967-JDC-KK Document 1-1 Filed 07/26/19 Page 11 of 24 PagelD #: 18

 

INTERROGATORY NO. 10:

 

For each and every physician whom you have seen in the previous five years, please
provide (1) the physician’s name, (2) the physician’s address, (3) the physician's specialty, (4)
the dates you were under the physician’s care, and (5) the reason that you were under each
physician’s care.

INTERROGATORY NO. 11;

 

Who is your family doctor, and what is his/her address?

INTERROGATORY NO. 12:

 

Please list all pharmacies you have used in the last five years.

INTERROGATORY NO. 13:

 

Were there any cellular telephones in your automobile at the time of the collision? If 80,

please answer the following:
(A) How many cellular phones were in the automobile?
(B) To whom did each belong?
(C) Were any in use at or near the time of the collision, and if so, which?

(D) What are the telephone numbers and service providers for each of the listed
cellular phones?

INTERROGATORY NO, 14:

 

Please identify each of the occupants in your automobile at the time of the collision,

including their names, addresses, approximate ages, and seating positions in the automobile.

INTERROGATORY NO. 1S:

 

Have you received a copy of the investigating officer’s incident report or “accident
report”? Ifso, please answer the following:
(A) Do you agree with the officer’s findings, narrative, and diagrams?

{B} Do you dispute the accuracy of any of the officer's findings, narrative, or
diagrams?

(C) If your answer to (B) above is “yes”, please state specifically what you dispute,
why you disagree, and how you believe the report is incorrect.

Plaintiff's First Set of Interrogatories to Harter
Michael Kotski, et al versus Valiant, et al
Page 4 of 5 pages
Case 2:19-cv-00967-JDC-KK _ Document 1-1 Filed 07/26/19 Page 12 of 24 PagelD #: 19

 

INTERROGATORY NO. 16:

see LORY NO. 16:
Have you ever been involved in an automobile collision? If so, please provide the

following information:
(A) The approximate date(s);
(B) The location(s);
{C} A brief description of your injuries.

INTERROGATORY NO. 17:

 

Have you ever received a payment or reimbursement from any insurance company for
any purpose, regardiess of whether a lawsuit was ever filed? If so, please briefly describe the
nature, approximate date, and reason for such payments?

Thank you in advance for answering in writing, under oath, and before a notary public.
You have an affirmative duty to investigate the truthfulness and accuracy of the responses you
give. Please remember to include in your oath that you have answered fully, truthfully, without

artifice or deception, and that the responses are complete and accurate to the best of your

knowledge, information, and belief.

Respectfully submitted:

 

CERTIFICATE

I hereby certify that this first set of

interrogatories _is

SMITHADVOCATES, LLC
300 COURTHOUSE STREET
POST OFFICE DRAWER 1528

attached to the original LEESVILLE, LA 71494}1528

   

petition and presented fok service at the time

    
 

of filing the original donjplaint. On this the
r <|
das ee

 

/ AN
S. Christie Smith IV

 

 

 

    

 

<eCheis Smith TV
uisiana Bar # 24882

Attorney jor Plaintiffs

Plaintiff's First Set of Interrogatories to Harter
Michael Kotskt, et al versus Valiant, et al
Page 5 of 5 pages
Case 2:19-cv-00967-JDC-KK . Document 1-1 Filed 07/26/19 Page 13 of 24 PagelD #: 20

 

Docket Number:

Michael Kotski and Jodi Kotski,
individually and on behalf of minor
children, Adelyn Grace Kotski and
Ryan A. Kotski

30" Judicial District Court

versus Parish of Vernon

Matthew Harter and Valiant Global
Defense Services

State of Louisiana
Filed: __

 

Deputy Clerk of Court

 

REQUESTS FOR ADMISSIONS PROPOUNDED TO
VALIANT GLOBAL DEFENSE SERVICES, INC.

 

TO: VALIANT GLOBAL DEFENSE SERVICES, INC.
Serve with Original Petition

NOW INTO COURT, through undersigned counsel, comes the plaintiff, Michael
Kotski and Jodi Kotski, individually and on behalf of their minor children, Adelyn Grace
Kotski and Ryan A. Kotski, who hereby requests that defendant, VALIANT GLOBAL
DEFENSE SERVICES, INC., pursuant to the applicable provisions of the Lonisiana Code of
Civil Provedure, answer under oath the Request for Admissions set out below, within the
delays allowed by law, at the law offices of SMITHADVOCATES, LLC, located at 300
Courthouse Street, Leesville, Louisiana, 71446 (Post Office Drawer 1528, Leesville,

Louisiana 71496-1528), the following iterns, to-wit:

REQUEST FOR ADMISSION NO. 1:
Please admit that Matthew Harter was in the course and scope of his employment with

Valiant at the time the collision with Michael Kotski occurred on June 28, 2018 at Highway 489

in Vernon Parish.

Request for Admissions
Michael Kotski, et al versus Valiant, et al
Page i of 2
Case 2:19-cv-00967-JDC-KK Document 1-1 Filed 07/26/19 Page 14 of 24 PagelID#: 21

 

Respectfully Submitted:
By his attorneys

SMITHADVOCATES, LLC
300 Courthouse Street (71446)
Post Officé Drawer] 1528

  

    
  

IA
S. Christie |
Lovisi ar Roll #:24882

 

  
   
   

I hereby certify that this first se
presented for service at the time of jiding the origmal complaint. On this the ih day of

June, 2019,

 

 

L“
S. Christie Smith IV

Request for Admissions
Michael Kotski, et al versus Valiani, et al

Page 2 of 2
Case 2:19-cv-00967-JDC-KK . Document 1-1 Filed 07/26/19 Page 15 of 24 PagelD #: 22

 

Docket Number:

Michael Kotski and Jodi Kotski,
individually and on behalf of minor
children, Adelyn Grace Kotski and
Ryan A. Kotski

30 Judicial District Court

versus Parish of Vernon
Matthew Harter and Valiant Global
Defense Services

State of Louisiana
Filed:

 

 

Deputy Clerk of Court

 

PLAINTIFF'S FIRST SET OF INTERROGATORIES
PROPOUNDED TO DEFENDANT,
VALIANT GLOBAL DEFENSE SERVICES, INC.

 

TO: VALIANT GLOBAL DEFENSE SERVICES, INC

Serve with Original Petition

NOW INTO COURT, through undersigned counsel, come the plaintiffs, Michael
Kotski and Jodi Kotski, individually and on behalf of their minor children, Adelyn Grace
Kotski and Ryan A. Kotski, who propound the following interrogatories to the defendant,
VALIANT GLOBAL DEFENSE SERVICES, INC. These interrogatories are to be
answered in accordance with the provisions of Louisiana Code of Civil Procedure, articles
1457, ef seq, within fifteen (15) days of service hereof or within thirty (30) days, if served
concurrently with the original petition. These interrogatories are deemed continuing, and
you must supplement them, without further request by me, if any information you provide
herein is later found or believed by you to be incomplete, misleading, or erroneous.
INTERROGATORY NO. 1:

Please identify yourself as the person answering these interrogatories by giving (1)
your full legal name, (2) work address, (3) work telephone number and extension, (4)

occupation, and (5) relationship to VALIANT GLOBAL DEFENSE SERVICES, INC.
Case 2:19-cv-00967-JDC-KK. Document 1-1 Filed 07/26/19 Page 16 of 24 PagelID #: 23

 

INTERROGATORY NO. 2:

If you are not an attorney, have you read and understood the instructions to these
interrogatories?
INTERROGATORY NO. 3:

For each and every person with whom you consuleed with regard to preparing your
answers to these interrogatories, please indicate (1) the person’s name, (2) work address, (3)
work telephone number and extension, (4) home address, (5) relationship to you, (6) what
information was provided by each person, and (7) which interrogatory that person assisted
you with, NOTE: You do not have to disclose the content of any discussion you
have had with your attorney, but you must disclose on which interrogatories, if any,
your attorney supplied the information to you.

INTERROGATORY NO. 4:

Are you aware of any type of liability insurance that could provide coverage under the
alleged facts of this claim? If so, please answer the following:

(A) Please list each and every policy or contract of insurance of which you have
knowledge that could provide coverage for any defendant or potential
defendant in the above-captioned suit.

(B) Under which policies do you assert coverage exists?

(C) What are the “limits” and “covered risks” of each of the policies listed in (A)
abover

(D) Do you intend to dispute or deny coverage (not liability) under any policy listed
in (A) above?

(EZ) Ifso, on what basis?

INTERROGATORY NO, 5:
Have you conducted any inquiry into the facts or circumstances sutrounding the
collision which forms the basis for this claim? If so, please answer the following questions:

(A) What are the names of all your employees who have had responsibility for this
claim?

(B) What are the names and addresses of any investigators who have examined
this claim or performed services telative to this claim?

Plaintiff's First Set of Interrogatories to Hallmark
Tangy Nash, et al versus Hallmark, et al
Page 2 of 6 pages
Case 2:19-cv-00967-JDC-KK : Document 1-1 Filed 07/26/19 Page 17 of 24 PagelID #: 24

 

(QC) Have the facts of this claim been examined by,
contemplated by any expert in any field (other th

analyzed. by, or otherwise

an legal experts or experts
specifically in the field of insurance adjusting)? If so, what experts and in which
fields?

@) Has or will any biomechanical expert, engineer, physician, accident
feconstructionist, or other expert been or be employed by you to offer any
opinion regarding damages in this claina?

(E) If your answer to (D) above is “yes,” then please provide the name, address,
field of expertise, and a copy of the report for each person listed in (D) above.

(F) Has any expert rendered a written report relating to this claim? IE so, please
identify (1) the title of his/her report, (2) the source, desctiption, and location
of all data of any type on which he/she relied to render said report, and (3)
whether you intend to attempt to qualify the expert at trial.

(G) Have any statements been taken from any person which beat on the facts of

ot defenses to this claim? If so, please provide the names and addresses of all
such persons from whom statements have been taken.

(H) Please describe with particularity all photographs, motion pictures, videotapes,
sketches, drawings, diagrams, or visual representations under your control
concerning the collision in question, including, but not limited to, any
depicting (1) the vehicles involved, (2) the people involved, and/or (3) the
plaintiffs at any time before or after the collision.

® Do you have any “video/photographic” evidence, impeachment or otherwise,
which you intend to use at trialP

g) Do you have estimates, descriptions of damage, or other written items
describing the property damage to any or all of the vehicles involved in this
collision? If so, please disclose (1) on which vehicles you have this
information, and (2) the titles of such documents.

GX) Have you conducted an underwriting review on yout insured as a result of this
claim or at any time after the collision took place?

INTERROGATORY NO. 6:

Do you have now, or can you obtain, a copy of your employee’s dtiving record held
by the Louisiana Department of Motor Vehicles, any other agency? If so, specifically what
do you refer to those documents as?

INTERROGATORY NO. 7:

Do you intend to contest or dispute liability in this claim? If so, please answer the

following questions:

(A) Do you maintain that your employee was entirely free from legal fault in
causing the collision?

Plaintiff's First Set of Interrogatories to Hallmark
' ‘Tangy Nash, et al versus Hallmark, et al
Page 3 of 6 pages
Case 2:19-cv-00967-JDC-KK Document 1-1 Filed 07/26/19 Page 18 of 24 PagelD #: 25

 

(B) If your answer to (A) above is “yes,” please state precisely on which facts and
law you rely to substantiate your position,

(C) Do you maintain that the plaintiff was partially or totally at legal fault in
causing the collision?

(D) If your answer to (C) above is “yes,” please state precisely on which facts and
law you rely to substantiate your position.
©) Do you maintain that a third party is at legal fault in causing the collision?

() If your answer to (E) above is “yes,” please state precisely who you believe the
third party to be and on what facts and law you rely to substantiate your
position?

(G) Do you believe that the plaintiffs) has failed to mitigate his damages?

(H) If your answer to (G) above is “yes,” please state precisely on which facts and
law you tely to substantiate your position.

INTERROGATORY NO. 8:

Please state with specificity, to the extent you have not done so previously herein, any
defense which you plan to offer at ttial which you assert will serve to lessen or bar any
plaintiffs recovery.

INTERROGATORY NO. 9:

Please list all exhibits, documents, tecotds, photographs, evidence, or demonsttative
evidence of any nature whatsoever which you will attempt to introduce into evidence ot use
in any way at trial.

INTERROGATORY NO. 10:

Please list all witnesses, lay, expert, fact, or otherwise, whom you intend to call to

testify at trial.

INTERROGATORY NO. 11:

Were there any cellular telephones or other communicative devices in your
employee’s automobile at the time of the collision? If so, please answet the following:

(A) Please identify those devices?

(B) To whom did each belong?

(C) Were any in use at or neat the time of the collision, and if s0, which?

Plaintiff's First Set of Interrogatories to Hallmark
Tangy Nash, et al versus Hallmark, et al
Page 4 of 6 pages
Case 2:19-cv-00967-JDC-KK Document 1-1 Filed 07/26/19 Page 19 of 24 PagelD #: 26

 

(D) What are the telephone numbers and setvice providers for each of the listed
cellular telephones?

INTERROGATORY NO. 22:

Please identify each of the occupants in your employee’s automobile at the time of

the collision, including their names, addresses, approximate ages, and seating positions in the

automobile.
INTERROGATORY NO. 13:

Have you received a copy of the investigating officer’s incident repott ot “accident
report’? If so, please answer the following:

(A) Do you agree with the officet’s findings, narrative, and diagrams?

(B) Do you dispute the accuracy of any of the officer’s findings, natrative, ot
diagrams?

(CQ) Ifyour answer to (B) above is “yes”, please state specifically what you dispute,
why you disagree, and how you believe the repott is incorrect.

INTERROGATORY NO. 14:
Please describe the relationship between Valiant and the Department of the Army as

it relates to a Valiant employee being permitted to drive a vehicle owned by the Department

of the Army.

INTERROGATORY NO. 15:
Please identify the supervisor of Matthew Harter.
INTERROGATORY NO. 16:

Please identify the senior Valiant employee in charge at the Fort Polk location on

June 28, 2018.

Thank you in advance for answering in writing, under oath, and before a notary
public. You have an affirmative duty to investigate the truthfulness and accuracy of the
responses you give. Please remember to include in your oath that you have answered fully,
truthfully, without artifice or deception, and that the responses are complete and accurate to

the best of your knowledge, information, and belief

Plaintiff's First Set of Interrogatories to Hallmark
Tangy Nash, et al versus Hallmark, et al
Page 5 of 6 pages
Case 2:19-cv-00967-JDC-KK Document 1-1 Filed 07/26/19 Page 20 of 24 PagelD #: 27

 

CERTIFICATE

interrogatories is attached to the original

  

petition and preSented/for service at the time

of filing the’ original jcomplaint. On this the

 

ea Smith IV

 

I hereby certify that this first set of

 

 

 

Respectfully submitted:

SMITHADVOCATES, LLC
300 COURTHOUSE STREET
POST OFFICE DRAWER 1528
CEESVILEE, A

  

 

Sefistie Sith T Iv
Louisiana Bar # 24882
Alitorney for Plaintiffs

Plaintiff s First Set of Interrogatories to Hallmark
Tangy Nash, et al versus Halimark, et al
Page 6 of 6 pages
Case 2:19-cv-00967-JDC-KK Document 1-1 Filed 07/26/19 Page 21 of 24 PagelD #: 28

 

Docket Number:

Michael Kotski and Jodi Kotski,
individually and on behalf of minor
children, Adelyn Grace Kotski and
Ryan A. Kotski

30" Judicial District Court

versus Parish of Vernon
Matthew Harter and Valiant Global
Defense Services

State of Louisiana
Filed:

 

 

Deputy Clerk of Court

 

REQUEST FOR PRODUCTION OF DOCUMENTS
PROPOUNDED TO
VALIANT GLOBAL DEFENSE SERVICES, INC.

 

TO: VALIANT GLOBAL DEFENSE SERVICES, INC
Serve with Original Petition ,

NOW INTO COURT, through undersigned counsel, comes the plaintiff, Michael
Kotski and Jodi Kotski, individually and on behalf of their minor children, Adelyn Grace
Kotski and Ryan A. Kotski, who hereby requests and demands that defendant, VALIANT
GLOBAL DEFENSE SERVICES, INC, pursuant to the applicable provisions of the
Louisiana Code of Civil Procedure, produce for inspection and copying, within the delays allowed
by law, at the law offices of SMITHADVOCATES, LLC, located at 300 Courthouse Street,
Leesville, Louisiana, 71446 (Post Office Drawer 1528, Leesville, Louisiana 71496-1528), the
following items, to-wit:

1. A complete and certified copy of each and every policy or contract of insurance
issued by VALIANT to any named defendant in the above-captioned suit;

2. The “prime” contract between VALIANT and the Department of the Army.

3. Copies of any statements taken by or in the possession of VALIANT, its
adjusters, investigators, or agents, of any witness, patty, or other person
involved in any way with the above-captioned claim;

4, Copies of any and all accident reports pertaining to the incident made the
basis for the above-captioned claim;

5. Copies of any and all medical reports, medical records, medical bills, hospital
bills, pharmacy bills, or any other document obtained by or in the possession
Case 2:19-cv-00967-JDC-KK Document1-1 Filed 07/26/19 Page 22 of 24 PagelD #: 29

=i

 

of VALIANT which was acquired relative to the treatment, health, or preotous
claims bistory of any named party;

Copies of any and all photogtaphs, motion pictures, videotapes, sketches,
drawings, diagrams, or visual fepresentations concerning the collision in
question, including, but not limited to, any depicting (1) the vehicles involved,

(2) the people involved, and/ot (3) the plaintiffs at any time before or after the
collision;

Copies of all estimates or analyses from any source regarding the extent of
damage to any and all of the vehicles involved in the collision;

Copies of any and all experts’ feports ptepared for any purpose in this matter;
and

Copies of all exhibits, documents, records, photographs, evidence, ot
demonstrative evidence of any nature whatsoever which you will attempt to
introduce into evidence or use in any way at trial.

This request is deemed continuing, and you have an affirmative duty to supplement

your answers if, at any time, you have reason to believe yout previous answers are incorrect

of incomplete.

Respectfully submitted:

 

of filing the oyiginal

CERTIFICATE
I hereby certify that this first set of

interrogatories is attached to the original

   
 

petition and preseptéd fot service at the time

Omplaint. On this the

f -
\ day/SRameée 2019.

SMITHADVOCATES, LLC
300 COURTHOUSE STREET

 
 
   

 

    

isle Smith IV
a Bar # 24882

 

 

L.
semedh, Smith IV

Aitorney for Plaintiffs

 

 

REQUEST FOR PRODUCTION OF DOCUMENTS
Page 2 of 2 pages
Case 2:19-cv-00967-JDC-KK Document 1-1 Filed 07/26/19 Page 23 of 24 PagelD #: 30

Vernon Paris
Clerk of Court

Thirtieth Judicial District Court

Jeffery K. Skidmore, Clerk of Court
P.O. BOX 40 (Zip: 7/496) © 215 South 4th Street (Zip: 7/446)
Leesville, Louisiana

    

REQUEST FOR INTERROGATORIES, REQUEST FOR ADMISSIONS, & REQUEST
FOR PRODUCTION OF DOCUMENTS

MICHAEL KOTSKHI
VS.NO: 97653. A

MATTHEW HARTER
TO:

 

VALIANT GLOBAL DEFENSE SERVICES INC
Through its place of business

A, Avenue

Fort Polk, LA 71469

PARISH OF VERNON

GREETINGS:

YOU ARE HEREBY CITED to comply with the REQUEST FOR INTERROGATORIES, ADMISSIONS, &
PRODUCTION OF DOCUMENTS filed herein on behaif of the Plaintiff, a certified copy of which is served
herewith, and to admit or deny the allegations made therein, and to reply thereto within a period of thirty (30)
days after date of service hereof, otherwise each of the allegations to which an Answer is requested will be
deemed admitted, as provided by law.

WITNESS this Honorable Court at Leesville, Louisiana and issued June 27, 2019.

‘Mw UE MME, leit

DEPU K of COURT for
JEFF SKIDMORE., CLERK OF. COURT,

Requested by S. Christie Smith, IV.

CRE REA EER ELM EMER EE HEEH RHE EEE EMEMEUAH EPH RNEE DEERE EEE MERTEN EER HH RARER ER EEE
SERVICE INFORMATION
RECEIVED on the day of , 20 and on the day of

, 20 , served the above named party as follows:
PERSONAL SERVICE on the party herein named

 

DOMICILIARY SERVICE on the party herein named by leaving same at the domicile in the hands of

, @ person apparently over the age of seventeen years, living and residing
in said domicile and whose name and other facts connected with this service, | learned by interrogating the said
person, said party herein having been absent from the residence at the time of service.

 

 

RETURNED: PARISH OF this day of , 20
SERVICE $ BY:
MILEAGE $ DEPUTY SHERIFF

 

TOTAL §

 
Case 2:19-cv-00967-JDC-KK Document 1-1 Filed 07/26/19 Page 24 of 24 PagelD #: 31

~ Vernon Paris!
Clerk of Court

Thirtieth Judicial District Court

Jeffery K. Skidmore, Clerk of Court
P.O, BOX 40 Zip: 71496) @ 215 South 4th Street (Zip: 71446)
Leesville, Louisiana

   

FORM NG: 107 [CITATION]
MIGHAEL KOTSKI

VS. NO: 97653 A

 

MATTHEW HARTER

TO: VALIANT GLOBAL DEFENSE SERVICES, INC.
Through its place of business. °
A Avenue

Fort Polk, LA 71459
PARISH OF VERNON

You are hereby summoned to comply with the demand contained in the Petition of which a true and correct
copy accompanies this citation,““or make an appearance either by filing a pleading or otherwise, in the
Thirtieth Judicial District Court in and for the Parish of Vernon, State of Louisiana, within fifteen (15) days
after the service hereof, under penalty of default.

This service was requested by S. Christie Smith, lV and issued by the Clerk of Courton June 27, 2019
** Also attached are the following documents:
_XX_INTERROGATORIES _X*_ REQUEST FOR ADMISSIONS _XX_REQUEST FOR PRODUCTION OF DOCUMENTS

! Nulled |

if COURT for -
_ SADMORE, CLERK OF COURT.

  
     

   
 
   
 
 

DEPUTY AWDERK
JEFFERY

Ate

RRR RARER ESE RE RR RE REE OR RO RE oe ew RE EH

SERVICE INFORMATION
RECEIVED on the day of

20 _ served the above named party as follows:
PERSONAL SERVICE on the party herein named

| 20, and on the day of

 

DOMICILIARY SERVICE on the party herein named by leaving same at the domicile in the hands of

, @ person apparently over the age of 17 yrs of age, living &
residing in said domicile & whose name & other facts connected with this service, | learned by interrogating said
person, said party herein having been absent from the residence at the time of service.

 

 

 

RETURNED: PARISH OF this day of , 20
SERVICE $ BY:
MILEAGE $ DEPUTY SHERIFF

TOTAL §

 
